Citation Nr: 0926601	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A notice of disagreement was received in 
March 2004, a statement of the case was issued in August 
2004, and a substantive appeal was received in December 2004.

In July 2008, the Veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In September 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in order for the Veteran 
to be afforded a VA examination.  The VA examination was 
administered in November 2008.

In May 2009, the appellant's claim was referred for a medical 
opinion by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002) and as set 
forth in VHA Directive 2006-019 dated April 3, 2006.  In June 
2009, the expert medical opinion was received and was 
referred to the Veteran and his representative for review and 
the submission of any additional evidence or argument.  38 
C.F.R. § 20.1304(c) (2008).  In June 2009, the Veteran's 
representative stated that no further evidence or arguments 
were to be submitted.


FINDING OF FACT

The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's currently diagnosed bilateral foot disability is 
related to service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, service connection is warranted for bilateral foot 
disability.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral foot disability, which he contends began in 1979.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

A Veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examinations reports are 
to be considered as noted, and history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b).

VA's General Counsel issued a precedent opinion holding that 
in order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The Board must follow 
the precedent opinions of the General Counsel. 38 U.S.C.A. § 
7104(c), and the United States Court of Appeals for the 
Federal Circuit has adopted the General Counsel's position.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.

VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel 
indicated there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  Id.  A congenital or 
developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not service connectable in its own 
right though service connection may be granted for additional 
disability due to disease or injury superimposed upon such 
defect during service.

When a Veteran is claiming entitlement to service connection 
for a foot disorder, 38 C.F.R. § 4.57 provides that in the 
absence of trauma or other definite evidence of aggravation, 
service connection is not in order for pes cavus which is a 
typically congenital or juvenile disease.

Factual Background

In this case, the Veteran contends that his bilateral foot 
disability is related to his military service or, in the 
alternative, contends his service aggravated this preexisting 
condition.

An examination performed for induction purposes on May 9, 
1979, reflects that the Veteran's feet were clinically 
evaluated as normal.

Service treatment records show that the Veteran was seen on 
numerous occasions for recurrent foot pain between June 1979 
and August 1979.  Records indicate that the Veteran first 
complained that his feet hurt on June 1, and was referred to 
the podiatry clinic; additionally, the records note that the 
condition existed prior to service.  The examiner at the 
podiatry clinic assessed the Veteran as having mild pes cavus 
and recommended arch cookies.  On July 12, the Veteran had an 
X-ray taken, which showed calcaneal inclination angles of 27 
degrees on the right foot and 26 degrees on the left foot, 
and the examiner diagnosed the Veteran with mild pes cavus.  
The Veteran was also seen by the podiatry clinic on July 13, 
18, 24, 26, and 27, and diagnosed with a plantar fascial 
strain for both feet.

DA Form 4707, Entrance Physical Standards Board (EPSBD) 
Proceedings, dated August 2, 1979, indicates that after a 
physical examination and an X-ray examination the evaluating 
physicians found that the Veteran was medically unfit for 
enlistment in accordance with the medical fitness standards 
of the time.  Past medical history was reported as bilateral 
arch pain.  Current diagnosis was pes cavus, symptomatic, and 
the examiners stated that the condition existed prior to 
service.  On the DA Form 4707, the Veteran indicated that he 
had concurred with the EPSBD proceedings and requested 
discharge from the service without delay.  Since the 
Veteran's military separation examination occurred more than 
three days prior to separation, he executed a DA Form 3082.  
On this form, he described his medical condition as having 
changed since his last separation examination, in terms of 
aches in his feet and falling.  He was separated from active 
duty on August 9, 1979.

The Veteran's VA medical records, covering the period from 
2003 to 2004, document current plantar fasciitis, but do not 
address the etiology of the current disability.

During a July 2008 hearing, the Veteran provided testimony 
about his claimed bilateral foot disability.  The Veteran 
testified that prior to service he was active and never had 
problems with his feet.  The Veteran contended that he 
injured his feet after going on a five or six mile hike while 
carrying either a 110 pound or 210 pound backpack full of 
rocks.  The Veteran stated that while in the military he was 
told that in order to stay in service he needed to have 
surgery for his feet, or he could be honorably discharged, 
and that his best chance for walking normally again would be 
to go home and stay off of his feet.  The Veteran testified 
that he has continued to have problems with his feet since 
being injured during basic training.

In November 2008, the Veteran attended a VA medical 
examination in connection with this appeal.  The Veteran 
reported that during service his feet started to swell and 
hurt after going on a ten to twenty mile hike while carrying 
a heavy sack.  The Veteran stated that the injury to his feet 
has gotten progressively worse since its onset, and that he 
currently experiences pain, swelling, redness, and stiffness 
when standing, walking, and resting.  The examiner diagnosed 
the Veteran as having bilateral plantar fasciitis.  The 
examiner noted that left foot had normal bone density, no 
bone deformity, mild osteoarthritis changes of 
metatarsophalangeal joint first toe, and that the plantar 
aspect of the calcaneum was normal.  He also noted that the 
right foot had normal bone density, mild hallux valgus, no 
evidence of plantar heel spur, and no bone deformity.  
Without reviewing the Veteran's service treatment records, 
the examiner concluded that the Veteran's current bilateral 
foot disability was at least as likely as not caused by or a 
result of an in-service foot injury, given the overuse and 
history of carrying heavy equipment for long distances.

VA requested a clarifying opinion, given that the examiner 
failed to review the Veteran's service treatment records 
prior to issuing the November 2008 opinion.  In February 
2009, and after reviewing the Veteran's service treatment 
records, the November 2008 examiner concluded that the 
preexisting pes cavus was a congenital condition, and that in 
consequence the Veteran's service had little to do with the 
progression of his disability.  The examiner further 
concluded that the Veteran was predisposed to plantar 
fasciitis due to his pes cavus, and that the Veteran's pain 
was due to the natural progression of the pes cavus.

The Board, in May 2009, sought a medical expert opinion of a 
podiatrist through the VHA in order to clarify the February 
2009 VA opinion.  After reviewing the claims file, the 
podiatrist completed the expert medical opinion in June 2009.  
The podiatrist found the Veteran's pes cavus to have existed 
prior to his service, but that it had not been symptomatic 
due to the Veteran's contention of "being active" prior to 
service.  The podiatrist opined that there was clear and 
unmistakable evidence that the Veteran developed bilateral 
foot pain during basic training, and that his pes cavus could 
have predisposed him to developing plantar fasciitis.  The 
podiatrist further concluded that there was no clear and 
unmistakable evidence that the Veteran's plantar fasciitis 
was chronically worsened or aggravated as a direct result of, 
or isolated to, his military service, but could have also 
been caused by chronic effects of his congenital pes cavus.



Analysis

Initially, the Board notes that the Veteran is presumed to 
have been in sound physical condition when he entered 
service, since the Veteran's feet were clinically evaluated 
as normal during his service entrance examination.  However, 
as noted earlier, this presumption is rebuttable if VA can 
demonstrate by clear and unmistakable evidence both the 
Veteran's bilateral foot disability existed prior to service 
and that it was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's DA Form 4707, dated August 2, 1979, shows that 
evaluating physicians found the Veteran to medically unfit 
for enlistment due to his pes cavus, symptomatic, which the 
examiners found to have existed prior to service.  The 
Veteran concurred with the EPSBD proceedings, and signed the 
DA Form 4707.  Furthermore, the February 2009 VA opinion 
stated that the Veteran's pes cavus preexisted service and 
was a congenital condition.  Additionally, the podiatrist 
from the June 2009 VHA expert medical opinion found the 
Veteran's pes cavus to have existed prior to service.  
Therefore, the Board finds that medical evidence satisfies 
the first prong of Wagner.

However, the Board finds that the government has not provided 
clear and unmistakable evidence that the preexisting 
disability was not aggravated during service.  The VA opinion 
from February 2009 stated that the Veteran's service had 
little to do with the progression of his disability.  The 
Board finds this statement to mean that the Veteran's 
disability was aggravated to some extent by service.  
Moreover, the VHA opinion from June 2009 stated that there 
was no clear and unmistakable evidence that the Veteran's 
plantar fasciitis was chronically worsened or aggravated due 
to service.  The Board finds this statement to mean that VA 
is not able to demonstrate by clear and unmistakable evidence 
that the Veteran's bilateral foot disability was not 
aggravated by service.  In both instances, the opinions did 
not unequivocally state that the Veteran's bilateral foot 
disability had not increased in severity during service, or 
that the increase in severity was due to the natural progress 
of the disability.  As such, the evidence does not 
demonstrate clearly and unmistakably that the Veteran's 
condition was not aggravated by his service.  Thus, since the 
second prong of Wagner has not been met by the government, 
the Board finds that the Veteran enjoys the presumption of 
soundness upon entry, and his claim is one for incurrence in 
service.

The Board finds that there is sufficient evidence showing 
that the Veteran incurred a bilateral foot injury during 
service.  The service treatment records document that the 
Veteran was seen on numerous occasions for recurrent foot 
pain.  Treatment records show that the Veteran was diagnosed 
with mild pes cavus and bilateral plantar fascial strains.  
As a result of these conditions, the Veteran was determined 
to be medically unfit for enlistment and discharged in August 
1979.

Post-service medical records diagnose the Veteran with pes 
cavus and plantar fasciitis.  The VA examiner from the 
November 2008 examination diagnosed the Veteran with 
bilateral plantar fasciitis and concluded that his current 
bilateral foot disability was at least as likely as not 
caused by or a result of an in-service foot injury, given the 
overuse and history of carrying heavy equipment for long 
distances.  Even though the VA examiner did not review the 
Veteran's claims file when making this conclusion, the Board 
believes weight must be afforded to the November 2008 VA 
examination since it is the only objective medical evidence 
of record discussing the etiology of the Veteran's claimed 
bilateral foot disability without presuming the Veteran had a 
preexisting bilateral foot disability (pes cavus).  
Furthermore, in February 2009, the November 2008 examiner 
reviewed the Veteran's service treatment records and still 
concluded that the preexisting pes cavus had little to do 
with the progression of his current disability.

The Board further finds the Veteran's lay statements and 
testimony regarding continuity of symptoms of bilateral foot 
disability since service to be credible.  The Veteran's 
essential contention is that his bilateral foot pain did not 
exist prior to service, that he injured both feet during 
service, that his bilateral foot pain resulted from his in-
service injury, and that he has had bilateral foot pain since 
service.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Veteran's 
testimony was credible and his service treatment records 
documented recurrent treatment for foot pain; therefore, the 
Board finds that an injury occurred during service.  With 
regard to a nexus to service, the Veteran's testimony 
regarding foot pain since service is also credible.  Finally, 
the VA medical opinion from November 2008 and the clarifying 
opinion from February 2009 both support the Veteran's claim.  
The available evidence appears to be in at least a state of 
equipoise regarding a nexus to service.  For this reason, the 
benefit-of-the-doubt rule applies, and the Board concludes 
that service connection for his bilateral foot disability, to 
include pes cavus and plantar fasciitis, is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim 
for service connection for bilateral foot disability is 
warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
also notes that an RO letter in October 2008 informed the 
Veteran of the manner in which disability ratings and 
effective dates are assigned.  The RO will take such actions 
in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice 
of disagreement if he wishes to appeal from those downstream 
determinations.




ORDER

Entitlement to service connection for bilateral foot 
disability is warranted.  The appeal is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


